750 N.W.2d 165 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Katherine Sue DENDEL, Defendant-Appellee.
Docket No. 132042. COA No. 247391.
Supreme Court of Michigan.
June 19, 2008.
In this cause, the parties' joint motion for rehearing is considered and, in lieu of granting rehearing, IT IS ORDERED that the opinion of the Court and the judgment order are amended to provide that the judgment of the Court of Appeals is reversed and the cause is REMANDED to the Court of Appeals for consideration of the remaining issues raised on appeal.